ORDER.
Whereas, In answer to the petition filed in this proceeding the Executive Secretary alleged that there were two candidates of the same party for the same office and stated that he wonld follow the conrse prescribed by section 36 of the Electoral Law;
Whereas, The petitioner questioned the applicability of. that law, and
Whereas, Within the time available for considering the question the Court is not prepared, under the facts and the jurisprudence placed before it, to hold positively that the said law is not applicable;
Thereeore, The writ is discharged and the petition is denied, without prejudice to the right of the petitioner to bring further proceedings before the courts as he may be advised.

Petition denied.

Mr. Justice Aldrey concurred in the result.
Mr. Justice Franco Soto dissented.